                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                                    NO . 4:21-CR-00013-D

UNITED STATES OF AMERICA

               V.                                    CONSENT PRELIMINARY
                                                     ORDER OF FORFEITURE
WILLIAM HORTO N, JR.

       WHEREAS, t h e above-name d defendan t h as pleaded gu ilty pursu ant to a

written plea agreement to t he sole count set forth in the Criminal Indictment in t his

m at ter, ch arging the defenda nt with a n offen se in violation of 18 U .S. C. § 92 2(g) a nd

924;

       AND WHEREAS, t h e defendan t con sents to t he terms of t his Order a nd to th e

forfeit ure of t he property t h at is t he subject of t his Or der of Forfeit ure; stipulates a nd

agrees that each firearm and ammunition listed below was involved in or u se d in t he

offen se to which h e h as agree d to plead guilty, or was in t h e defendant's possession

or immediate control at t h e time of arrest , a nd is ther efore subj ect t o forfeit u re

pursu ant to 18 U.S.C. § 924(d)(l) andlor 18 U .S.C. § 3665;

       AND WHEREAS, t h e defendant stipulates and agrees th at the defenda nt

individually, or in combination with one or more co-defenda nts, h as or h a d an

owner ship , beneficial, possessory, or other legal interest in andlor exercise d dominion

and control over each item of property t h at is subj ect to forfeiture h erein;

       AND WHEREAS, t he defendant kno wingly and expressly agrees t o waive the

r equirements of Feder al Rules of Criminal P r oce dure 1 l(b)(l)(J), 32. 2(a), 32.2(b)(l),

                                                 1


          Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 1 of 6
32.2(b)( 4), and 43(a), including waiver of a ny defect respecting notice of the forfeiture

in the charging instrument or the plea colloquy; waiver of the right to a hearing to

present a dditional evidence respecting the forfeitability of a ny specific prop erty or the

amount of any forfeiture money judgment; waiver of the right to b e present during

any judicial proceeding respecting the forfeiture of the prop erty that is the subj ect of

t his Order of Forfeiture or t o receive further notice of the same; waiver of any defe ct

r especting the announcement of t h e forfeiture at sentencing; and waiver of any defect

r especting the inclusion of the forfeiture in the Court's judgment;

       AND WHEREAS, th e defe ndant knowingly and expressly agrees that th e

provision s of t his Consent P reliminary Order of For feiture are intended to, and sh all,

survive the defendant's death, notwithstanding the ab atement of any underlying

criminal conviction after t h e ent ry of t his Or der ; a nd tha t the forfeitability of a ny

p articular property identified h erein sh all be det ermined as if defendant h a d

survived, and that det ermination sh all be binding upon defendant's h eirs, successors

and assigns until t h e agree d forfeiture, including any agreed money judgment

amount, is collected in full ;

       NOW, THEREFORE, based upon the Plea Agreement, the stipulations of the

parties, and all of the evidence of r ecord in this case, the Court FINDS as fact a nd

CONCLUDES a s a matter oflaw that ther e is a nexu s between each item of prop er ty

listed below and the offense to which the defendant has pled guilty, a nd that the

defendant h as or h a d an interest in the property to be forfeited,




                                              2



         Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 2 of 6
      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

      1.      The following property is forfeited to the United States pursuant to Fed.

R. Crim. P. 32.2(b)(2) and 18 U.S.C. § 924(d) and/or 26 U.S.C. § 5872, as made

applicable by 28 U.S.C. § 2461(c):

              Person al Property:

           a) One 9mm Tauru s PT .111 h andgun seized from the Defendant's

              residence on or about December 5, 2020;

           b) One bolt- action shotgun seized from th e Defendant's residence on or

              about December 5, 2020; and

           c) All magazines and ammunition.

      2.      Pursu ant to Fed. R. Crim. P . 32.2(b)(3), the U.S. Attorney General,

Secretary of the Treasury, Secretary of Homeland Security, or a designee is

authorized to seize, inventory, and otherwise maintain custody and control of the

property, whether held by the defendant or by a third-party. Any person who

knowingly destroys, damages, wastes, disposes of, transfers, or otherwise

takes any action with respect to the property, or attempts to do so, for the

purpose of preventing or impairing the Government's lawful authority to

take such property into its custody or control or to continue holding such

property under its lawful custody and control, may be subject to criminal

prosecution pursuant to 18 U.S.C. § 2232(a).

      3.      Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal


                                           3



           Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 3 of 6
Rules of Civil Procedure needed to identify, locate, or dispose of the above-referenced

property, or other substitute assets, including depositions, interrogatories, requests

for production of documents a nd for a dmission, and the issuance of subp oenas.

      4.      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C.

§ 853(n), and/or other applicable law, the United States shall provide notice of this

Order and of its intent to dispose of the specified real and/or personal property listed

above, by publishing and sending notice in the same manner as in civil forfeiture

cases, as provided in Rule G(4) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The United States shall then file a Notice with

the Court documenting for the record: (1) proof of publication, or the government's

reliance on an exception to the publication requirement found in Supplemental Rule

G(4)(a)(i); and (2) the government's efforts to send direct notice to all known potential

third-party claimants in accordance w ith Supplemental Rule G(4)(b)(iii), or a

representation that no other potential claimants are known to the government. This

Order shall not take effect as the Court's Final Order of Forfeiture until an

appropriate Notice has been filed and the time in which any third parties with notice

of the forfeiture are permitted by law to file a petition has expired.

      5.      Any person other than the above-named defendant, having or

claiming any legal interest in the subject property must, within 30 days of

the final publication of notice or of receipt of actual notice, whichever is

earlier, petition the Court to adjudicate the validity of the asserted interest

pursuant to Fed. R. Crim. P. 32.2(c)(l) and 21 U.S.C. § 853(n)(2). The petition


                                            4



           Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 4 of 6
must be signed by the petitioner under penalty of perjury and shall set

forth: the nature and extent of the petitioner's right, title, or interest in the

subject property; the time and circumstances of the petitioner's acquisition

of the right, title, or interest in the property; any additional facts supporting

the petitioner's claim; and the relief sought.

      6.       If one or more timely petitions are received by the Court, the Court will

enter a separate scheduling order governing the conduct of any forfeiture ancillary

proceedings under Fed. R. Crim. P . 32.2(c). Following the Court's disposition of all

timely filed petitions, a Final Order of Forfeiture that amends this Order as necessary

to account for any third-party rights shall be entered pursuant to Fed. R. Crim. P.

32.2(c)(2) and 21 U.S.C. § 853(n)(6) . The receipt of a petition as to one or more specific

items of property shall not delay this Order of Forfeiture from becoming final, in

accordance with the following paragraph, as to any remaining property to which no

petition has been filed.

       7.      If no third party files a timely petition, or if this Court denies and/or

dismisses all third party petitions timely filed, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States

shall dispose of the property according to law, including without limitation

liquidation by sale or any other commercially feasible means, destruction, a nd/or

retention or transfer of an asset for official use. The United States shall have clear

title to the property a nd may warrant good title to any subsequent purchaser or

transferee pursuant to 21 U.S.C. § 853(n)(7). If any firearm or ammunition subject


                                            5



            Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 5 of 6
to this Order is in the physical custody of a state or local law enforcement agency at

the time this Order is entere d, the custodial agency is authorized to dispose of the

forfeited property by destruction or incapacitation in accorda nce with its regulations,

wh en no longer needed as evidence.

      8.      Upon sentencin g and issu ance of t h e Judgment and Commitment Order,

the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordan ce with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant's

consent, this Order sh all be final as to the defendant upon entry.

      9.      The Court sh all retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this t he ~ day of           X\JN e      , 202 1.




                                                J  ES C. DEVER III
                                                UNITED STATES DISTRICT JUDGE


WE ASK FOR THIS:


 G. NORMAN ACKER, III
 Acting United States Attorney                 WILLIAM HORTON, JR.
                                               Defend ant

 BY    Ck,~~
 DAVID R. FITZGERAL
 Assistant United States Attorney              DAVID W. VENABLE
 Criminal Division                             Attorney for the Defendant

                                           6



           Case 4:21-cr-00013-D Document 29 Filed 06/17/21 Page 6 of 6
